UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
HERNAN FORTEZA,
Plaintiff,
v. Case No: 6:19-cv-754-Orl-18GJK
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff Hernan Forteza’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying his application for
Disability Insurance Benefits. On March 5, 2020, the United States Magistrate Judge issued a report and
recommendation (the “Report and Recommendation”) recommending that the Commissioner’s decision
be affirmed (Doc. 28). After review of the Report and Recommendation (Doc. 28) and noting that no
timely objections have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Thomas B. Smith’s Report and Recommendation (Doc.

28) is APPROVED and ADOPTED and made part of this Order for all purposes, including appellate
review.

2. The Commissioner’s decision is AFFIRMED.

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the
case.

DONE and ORDERED in Orlando, Florida, this, day of March, 2020.

[_

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

 

- Copies to: Counsel of Record
